FILED
                                                           APR 11 2016
 1                       NOT FOR PUBLICATION
 2                                                     SUSAN M. SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT
 3               UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                         OF THE NINTH CIRCUIT
 5   In re:                        )    BAP No.    CC-15-1262-TaKuD
                                   )
 6   YAN SUI,                      )    Bk. No.    8:11-bk-20448-CB
                                   )
 7                  Debtor.        )    Adv. No.   8:13-ap-01246-CB
     ______________________________)
 8                                 )
     YAN SUI,                      )
 9                                 )
                    Appellant,*    )
10                                 )
     v.                            )    MEMORANDUM**
11                                 )
                                   )
12   RICHARD A. MARSHACK, Chapter 7)
     Trustee; 2176 PACIFIC         )
13   HOMEOWNERS ASSOCIATION;       )
     SCOTTSDALE INSURANCE COMPANY; )
14   JOHN CHANCE, Avenue Realty & )
     Lending; ERIC F. KING;        )
15   MCKENNA, LONG AND ALDRIDGE,   )
     LLP; MISTY VANARKEL,          )
16   Executive Mortgage Specialist,)
     Wells Fargo Home Mortgage,    )
17                                 )
                    Appellees.***  )
18   ______________________________)
19
          *
20           Pei-Yu Yang also signed the opening appellate brief.
     Although she is the named plaintiff in the underlying adversary
21   proceeding, the order on appeal was not entered against Yang;
     thus, she is not a party to this appeal.
22
          **
23           This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
24   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8024-1(c)(2).
25
          ***
26            Only three appellees filed briefs on appeal: Richard A.
     Marshack, Chapter 7 Trustee; 2176 Pacific Homeowners
27   Association; and Scottsdale Insurance Company. The remaining
     appellees waived their rights to appear in this case pursuant to
28   the conditional waiver order entered by the BAP Clerk of Court.
 1                  Argued and Submitted on March 17, 2016
                            at Pasadena, California
 2
                            Filed – April 11, 2016
 3
               Appeal from the United States Bankruptcy Court
 4                 for the Central District of California
 5      Honorable Catherine E. Bauer, Bankruptcy Judge, Presiding
 6
     Appearances:    Appellant Yan Sui argued pro se; Chad V. Haes of
 7                   Marshack Hayes LLP argued for appellee Richard A.
                     Marshack, Chapter 7 Trustee; Allyson Suzanne
 8                   Ascher of Bonne Bridges Mueller O’Keefe & Nichols
                     argued for appellee 2176 Pacific Homeowners
 9                   Association; Meka Moore of Selman Breitman LLP
                     argued for appellee Scottsdale Insurance Company.
10
11   Before:   TAYLOR, KURTZ, and DUNN, Bankruptcy Judges.
12
13                               INTRODUCTION
14        Chapter 71 debtor Yan Sui, pro se, appeals from a
15   bankruptcy court order denying his motion requesting an order to
16   show cause why the chapter 7 trustee, trustee’s counsel,
17   2176 Pacific Homeowners Association, and Scottsdale Insurance
18   Company, among others, should not be held in civil contempt
19   under § 105(a) for violating his § 524(a) discharge injunction.
20   The bankruptcy court denied the Debtor’s motion based on a
21   determination that the Debtor lacked standing.
22        We disagree with the bankruptcy court’s determination
23   regarding standing.   Nonetheless, on other grounds apparent from
24   the record, we AFFIRM.
25
26
27        1
             Unless otherwise indicated, all chapter and section
28   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

                                      2
 1                                FACTS
 2        Shortly after the Debtor filed a chapter 7 petition, his
 3   trustee, Richard A. Marshack, learned of the Debtor’s pre-
 4   petition transfer of his interest in real property located in
 5   Costa Mesa, California (the “Property”) to Pei-Yu Yang.
 6   Although the record is not clear, it appears that Yang is the
 7   Debtor’s wife, ex-wife, or longtime domestic partner.
 8        The Trustee commenced an adversary proceeding against Yang
 9   (the “Avoidance Proceeding”) and successfully avoided the
10   transfer as a fraudulent conveyance.    The Avoidance Proceeding
11   order, in addition to avoiding the transfer, characterized the
12   Debtor’s interest in the Property as property of the estate;
13   provided that the estate and Yang held title to the Property as
14   joint tenants; and authorized the Trustee to recover and
15   administer the estate’s interest in the Property for the benefit
16   of creditors.2
17        In the meantime, the Debtor received a chapter 7 discharge.
18        The Trustee then commenced a second adversary proceeding
19   against Yang, and sought to compel turnover of the Property,
20   sell it pursuant to § 363, and surcharge Yang’s interest in the
21   Property (the “Turnover Proceeding”).   The Trustee also
22   prevailed in the Turnover Proceeding.   A resulting order, among
23   other things, required immediate turnover of the Property and
24   authorized the Trustee to sell the Property, including any
25
26        2
             Yang appealed this order to the Ninth Circuit, which
27   affirmed. As a result, the determination that the Debtor
     fraudulently transferred his interest in the Property is now
28   final.

                                    3
 1   interest held by Yang, free and clear of all interests.3
 2        In order to effectuate the Turnover Order, the Trustee
 3   moved for a “writ of assistance,” seeking authorization to evict
 4   all occupants from the Property.     The bankruptcy court granted
 5   the motion, resulting in the Debtor’s (and Yang’s) eviction from
 6   the Property.   The Trustee also successfully obtained an order
 7   approving a sale of the Property under § 363(b) and (m).4
 8        The Debtor responded with a motion for an order to show
 9   cause why the Trustee, his attorneys, and a number of other
10   parties should not be held in civil contempt for violating the
11   discharge injunction (“OSC Motion”).    In the OSC Motion, the
12   Debtor argued that the Trustee violated his discharge injunction
13   through his actions with regard to the Avoidance Proceeding, the
14   Turnover Proceeding, the eviction of the Debtor and Yang, and
15   the sale of the Property.   He also argued that the other parties
16   violated his discharge injunction through their participation in
17   the sale, through representation of the Trustee, or by failing
18   to withdraw proofs of claim filed in the Debtor’s bankruptcy
19   case.    In short, he argued exclusively that activity to collect,
20   liquidate, and administer his bankruptcy estate and to evidence
21   claims against his bankruptcy estate violated the discharge in
22
23        3
             Yang appealed the order to this Panel, which dismissed
24   the appeal as moot. See BAP No. 14-1498. Yang then appealed
     the dismissal order to the Ninth Circuit, where it remains
25   pending. See 9th Cir. No. 15-60066.
26        4
             The Debtor appealed from the sale order. See BAP
27   No. 15-1200. The Panel dismissed that appeal as moot. An
     appeal of the dismissal order is currently pending before the
28   Ninth Circuit. See 9th Cir. No. 15-60065.

                                      4
 1   his bankruptcy case.
 2        At a hearing, the bankruptcy court denied the OSC Motion.
 3   It explained that the Debtor was not a party to the Turnover
 4   Proceeding and, thus, that he lacked standing to bring the OSC
 5   Motion.   The bankruptcy court also patiently explained that a
 6   bankruptcy trustee can sometimes have “years of work” after
 7   entry of a debtor’s discharge in a bankruptcy case and that the
 8   discharge related only to the Debtor’s personal liability for
 9   debts.
10        Following the bankruptcy court’s entry of the order denying
11   his motion, the Debtor timely appealed.
12                               JURISDICTION
13        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
14   §§ 1334 and 157(b)(2).    We have jurisdiction under 28 U.S.C.
15   § 158.
16                                  ISSUES
17        Whether the Debtor had standing to file the OSC Motion; if
18   so, whether the bankruptcy court abused its discretion in
19   denying the motion.
20                            STANDARDS OF REVIEW
21        Standing is an issue that we review do novo.      Paine v.
22   Dickey (In re Paine), 250 B.R. 99, 104 (9th Cir. BAP 2000).
23         We review the bankruptcy court’s decision to deny the OSC
24   Motion for an abuse of discretion.      Hilao v. Estate of Marcos,
25   103 F.3d 762, 764 (9th Cir. 1996).      A bankruptcy court abuses
26   its discretion if it applies the wrong legal standard,
27   misapplies the correct legal standard, or if its factual
28   findings are illogical, implausible, or without support in

                                       5
 1   inferences that may be drawn from the facts in the record.    See
 2   TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832
 3   (9th Cir. 2011) (citing United States v. Hinkson, 585 F.3d 1247,
 4   1262 (9th Cir. 2009) (en banc)).
 5        We may affirm on any basis supported by the record.    See
 6   Johnson v. Neilson (In re Slatkin), 525 F.3d 805, 810 (9th Cir.
 7   2008).
 8                              DISCUSSION5
 9        The bankruptcy court denied the OSC Motion based on a
10   determination that the Debtor was not a party to the Turnover
11   Proceeding and the conclusion that the Debtor, thus, lacked
12   standing to bring the OSC Motion.   We disagree with this
13   conclusion.   A debtor invariably has standing to assert claims
14   based on an alleged violation of his discharge injunction.
15   Thus, the bankruptcy court erred.
16        On this record, however, the error was harmless; the
17   Debtor’s allegations of discharge violative conduct are without
18
19
          5
             In his opening brief and reply brief on appeal, the
20   Debtor apparently requests that we take judicial notice of the
21   excerpts of record filed in several other appeals to this Panel
     (BAP Nos. CC-14-1022, CC-14-1498, CC-14-1439, and CC-15-1200),
22   as part of the record in this appeal. We deny the Debtor’s
     requests. In reviewing the bankruptcy court’s decision here, we
23   consider only those documents presented to it in connection with
24   the order on appeal. See Kirshner v. Uniden Corp. of Am.,
     842 F.2d 1074, 1077 (9th Cir. 1988).
25        We do, however, exercise our discretion to take judicial
     notice of the existence of certain related appeals and documents
26   electronically filed in the adversary proceeding, the underlying
27   bankruptcy case, and the related appeals, to the extent
     pertinent. See Atwood v. Chase Manhattan Mortg. Co.
28   (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003).

                                     6
 1   merit.

 2        A debtor’s discharge injunction does not preclude his

 3   trustee from initiating recovery actions or from seeking to sell

 4   or obtain possession of estate assets.    Once a debtor’s trustee

 5   prevails in a recovery action or obtains the right to possession

 6   or sale of estate assets, a debtor’s discharge does not bar the

 7   trustee from implementing the resulting orders.    Similarly, a

 8   debtor’s discharge does not bar his pre-petition creditors from

 9   filing and maintaining claims against estate assets in the case

10   from which the discharge issues.    Ultimately, the Debtor’s

11   allegations of discharge violations are meritless because the

12   Trustee and other appellees acted consistent with the Bankruptcy

13   Code, the Federal Rules of Bankruptcy Procedure, or bankruptcy

14   court orders.

15        In seeking to avoid the Debtor’s fraudulent transfer to

16   Yang, to recover physical possession of the Property, and to

17   sell the Property for the benefit of creditors, the Trustee

18   carried out his duties as the administrator of the bankruptcy

19   estate under § 704(a)(1).   Indeed, in the absence of a sale,

20   only the Trustee could pursue fraudulent transfer claims under

21   the Bankruptcy Code.   See, e.g., Stoll v. Quintanar

22   (In re Stoll), 252 B.R. 492, 495 (9th Cir. BAP 2000).

23        Further, in connection with the eviction and sale, the

24   Trustee acted as authorized by bankruptcy court order.    These

25   actions consistent with the obligation to “collect and reduce to

26   money the property of the estate” did not violate the Debtor’s

27   discharge injunction - there was no collection, recovery, or

28   offset of a debt as a personal liability against the Debtor.

                                     7
 1   This reasoning applies with equal force to the Trustee’s agents

 2   and to those who purchased the Property as allowed by bankruptcy

 3   court order.

 4        At oral argument, appellees 2176 Pacific Homeowners

 5   Association and Scottsdale Insurance Company made clear that

 6   neither took any collection action independent of the filing of

 7   a proof of claim as allowed by § 501(a).   As the Debtor received

 8   a discharge only in the underlying bankruptcy case, his

 9   creditors did not violate the discharge injunction when they

10   filed timely proofs of claim and refrained from withdrawing them

11   after discharge issued.

12        In sum, none of the appellees’ actions violated the

13   § 524(a) injunction.

14                               CONCLUSION

15        Based on the foregoing, we AFFIRM the bankruptcy court’s

16   denial of the OSC Motion.

17
18
19
20
21
22
23
24
25
26
27
28

                                     8